STATE OF LOUISIANA

                     COURT OF APPEAL, FIRST CIRCUIT

STATE      OF        LOUISIANA                                                   NO.   2021   KW    1244

VERSUS


ANDREW          D.    WETZEL                                              DECEMBER 30,             2021




In   Re:              Andrew         D.    Wetzel,    applying for    supervisory writs,              22nd
                      Judicial            District    Court, Parish   of    St.    Tammany,        Nos.
                      437719,             439156,    440180,    446758,    448399,       450459,          and

                      455768.




BEFORE:               WHIPPLE,            C. J.,   LANIER AND   HESTER,    JJ.


        WRIT          DENIED.


                                                         VGW
                                                         WIL

                                                         CHH




COURT      OF APPEAL,                FIRST     CIRCUIT


           1;




        DEPUTY             L    RK   OF     COURT
                     FOR       THE   COURT